Citation Nr: 0732230	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-32 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
bipolar disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C. S.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 18, 2004, to July 1, 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
and assigned a 10 percent rating for bipolar disorder, 
effective from July 2004.  

While on appeal in a rating decision in November 2005, the RO 
increased the rating to 50 percent, effective from July 2004.  
The veteran continued his appeal for a higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge, who has been designated to 
make the final disposition of this proceeding for VA.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence in the form of a statement from a VA psychiatrist, 
dated in August 2007, which was accompanied by a waiver of 
the right to have the evidence initially reviewed by the RO.  
38 C.F.R. § 20.1304.  

At the hearing in August 2007, the veteran raised the claim 
for a total disability rating for compensation based on 
individual unemployability that is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1. From the effective date of the award of service connection 
until February 24, 2006, bipolar disorder is shown to be 
productive of a disability picture that equates to 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective relationships; his disability picture 
is without evidence of occupational and social impairment 
with deficiencies in most areas due to such symptoms as 
suicidal ideation, obsessional rituals that interfere with 
routine activities, illogical or obscure speech, near-
continuous panic or depression affecting his ability to 
function independently and appropriately, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  

2. Beginning February 24, 2006, bipolar disorder is shown to 
be productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas, and inability to establish and 
maintain effective relationships; his disability picture is 
without evidence of total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self and others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss (for names 
of close relatives, own occupation, or own name).  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 50 percent 
for bipolar disorder from the effective date of the award of 
service connection until February 24, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (2007).  

2. The criteria for an initial rating of 70 percent, 
beginning February 24, 2006, have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9432 (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
bipolar disorder, by letter in July 2004.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for a 
higher rating.  Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO in 
August 2007, which was conducted by the undersigned Veterans 
Law Judge.  The RO has obtained relevant VA records, as well 
as private medical records from Saint Vincent Health Center 
and R.W., M.D., which were identified by the veteran.  The 
veteran has not identified any additional records for the RO 
to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA psychiatric examinations in July 
2004 and February 2006, to evaluate the bipolar disorder.  As 
there is no indication of the existence of additional 
evidence to substantiate the current claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for bipolar disorder are found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment from bipolar disorder under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in Diagnostic Code 
9432.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  

The veteran's bipolar disorder has been evaluated as 50 
percent disabling ever since the effective date of service 
connection in July 2004.  A 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9432.  

The criteria for the next higher rating, 70 percent, are:  
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9432.  



Further, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self and others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  

The relevant evidence in this case consists of VA outpatient 
records, two VA examination reports, statements and hearing 
testimony of the veteran and his mother, and private medical 
records from Saint Vincent Health Center and R.W., M.D.  

In regard to medical evidence, the veteran underwent a VA 
examination in July 2004, at which time his diagnosis was 
bipolar disorder, type I, currently in very good remission.  
The Global Assessment of Functioning (GAF) score was 
approximately 60 to 65.  The next month, his private 
physician assigned him a GAF score of 48.  The veteran was 
hospitalized in a private facility in November 2004, with a 
manic episode; his admitting GAF score was 35, and when he 
was discharged 15 days later his GAF score was 60.  A VA 
outpatient record dated in October 2005 indicates a GAF score 
of 60.  At the time of a VA examination in February 2006, the 
diagnosis was bipolar disorder with psychosis, type I, 
currently in only partial remission; the GAF score was 50.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  

In this case, the veteran's GAF scores vary, particularly 
before and during a short period of time representing a manic 
episode in November 2004.  Without regard to the single manic 
episode, the GAF scores are within the range of 48 to 65, 
denoting from mild to serious impairment.  The scores 
primarily fall in the range of 50 to 60 throughout the appeal 
period, which would reflect relative stability of the 
veteran's bipolar disorder despite some variability of GAF 
scores.  However, as will be discussed herein, "staged 
ratings" rather than a single evaluation will be assigned 
from the effective date of service connection.  In that 
regard, the Board notes that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126.  

In evaluating all the evidence, the Board finds that the 
private and VA medical evidence of record overall reflects 
that from the effective date of the award of service 
connection until February 24, 2006, the veteran's symptoms of 
bipolar disorder are not so severe as to affect his everyday 
life and his ability to function to a degree that more nearly 
approximates the schedular criteria for a 70 percent rating.  

The Board acknowledges the statements of the veteran to the 
effect that his bipolar disorder warrants a rating much 
greater than 50 percent on the basis that his disorder does 
not permit him to obtain any type of employment.  It is 
contended that the effects of his anti-psychotic medications 
preclude useful employment and self-support.  

The overall objective evidence from a review of the medical 
records, however, reveals the following in relation to 
symptoms of the veteran's bipolar disorder for the appeal 
period prior to February 24, 2006.  Except for a 15-day 
period in November 2004, when he was hospitalized for a manic 
episode, the veteran is shown to be alert and oriented in all 
three spheres.  There were no signs or symptoms of psychosis.  
He was neat and clean in dress and hygiene.  He was cordial 
and pleasant and his speech was generally relevant, coherent, 
goal-directed, and organized.  He denied ongoing 
hallucinations and delusions (he has reported only a "very 
passive suicidal ideation" wherein he would not mind if 
something happened to him, but denied thoughts of actual 
planning to harm himself).  His affect was responsive 
although somewhat sluggish and understated; it was not 
flattened but more blunted.  His memory and intellect 
appeared to be intact, and there was no showing of ongoing 
impairments in insight and judgment.  

Further, at the time of a VA examination in July 2004, 
although he reported despondency and a tendency to be 
somewhat easily distracted, he did not seem to be acutely 
depressed.  Subsequently, he reported problems with increased 
depression, such as in August 2004, and his medications were 
adjusted accordingly.  Private records show that in January 
2005, the veteran continued to show improvement in his 
euthymia (he denied depression at that time).  He also 
reported some occasional anxiety, which was not severe.  By 
February 2005, although he was beginning to feel somewhat 
more depressed, he appeared to be relatively euthymic.  He 
was able to think well and appropriately, despite a slowing 
of physical movements which cost him his job on an assembly 
line.  In March 2005, he reported that his moods were overall 
getting somewhat better, and that he still had difficulty 
with a mildly depressed  mood.  In September 2005, he was 
maintaining a reasonably euthymia on multiple mood 
stabilizers.  He was working part-time but having difficulty 
in his job, apparently having a hard time understanding the 
full nature of the work required (at times he seemed slow to 
understand or comprehend things).  As to his display of 
psychomotor slowing, his private physician indicated that it 
may be secondary to side effects of some of his multiple 
medications.  He was competent to handle his own funds. 

Such symptoms are more characteristic of a disability picture 
that is contemplated by a 50 percent rating than that 
contemplated by a 70 percent rating under Code 9411.  The 
veteran's GAF scores of 60, which are given in the majority 
of evaluations, are consistent with the disability picture of 
the veteran as described above.  As for the GAF score of 35 
given at the time of admission at a private facility in 
November 2004, such denotes more than serious impairment, but 
it also reflects the veteran's temporary status after he 
attempted to substitute vitamins for his psychiatric 
medications.  Upon discharge, after he was stabilized on his 
medications, his GAF score was 60.  The record does not 
reflect that the veteran has been hospitalized for any 
further episodes - whether manic or depressive - in 
connection with his bipolar disorder.  As for the GAF score 
of 48 given in August 2004, it is noted that the veteran was 
experiencing a moderate to severe major depressive episode at 
that time, which was not responding to his prescribed 
medication; his medications were then adjusted and subsequent 
reports noted improvement in his mood.  It is moreover noted 
that different examiners, at different times, will not 
describe the same disability in the same language.  Features 
of the disability which must have persisted unchanged may be 
overlooked, or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  

After reconciling the various reports and treatment records 
into a consistent disability picture, the Board finds that 
prior to February 24, 2006, the veteran's bipolar disorder is 
not manifested by such symptoms indicative of a 70 percent 
evaluation as suicidal ideation, obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic or depression affecting his 
ability to function independently and appropriately, impaired 
impulse control (such as unprovoked irritability with periods 
of violence), spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  



In short, although there is some disparity in the GAF scores 
in the record for the period prior to February 24, 2006, 
there appears to have been little change in the level of 
overall impairment attributed to bipolar disorder, and most 
of the criteria for a 70 percent rating under Diagnostic Code 
9432 have not been demonstrated.  

For these reasons, the preponderance of the evidence is 
against an initial rating higher than 50 percent for bipolar 
disorder from the effective date of the award of service 
connection until February 24, 2006, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

For the period beginning February 24, 2006, the Board finds 
that the VA and private medical evidence of record overall 
does reflect that the veteran's symptoms of bipolar disorder 
are so severe as to affect his everyday life and his ability 
to function to a degree that more nearly approximates the 
schedular criteria for a 70 percent rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  That is, the evidence 
shows that his psychiatric symptomatology was of such extent, 
severity, depth, and persistence as to have been productive 
of occupational and social impairment, with deficiencies in 
most areas and an inability to establish and maintain 
effective relationships.  

The clinical evidence from the VA examination report of 
February 24, 2006 demonstrates the following about the 
veteran in relation to his bipolar disorder.  He was barely 
able to function at that time, spending most of his time at 
home alone, with little or no contact with the outside world.  
He was unable to maintain part-time jobs over the past year 
or so due to his slowness, confusion, and inefficiency.  He 
slept 12 hours a day and was fatigued for the rest of the 
day.  He reported fluctuating moods, between happy, sad, 
irritable, and highly anxious.  He is socially maladroit and 
unskilled in interpersonal relationships.  Although he was 
alert and oriented in all three spheres, was in good contact 
with routine aspects of reality and showed no overt signs or 
symptoms of psychosis (he denied ongoing hallucinations or 
delusions of grandeur, such as he has previously 
experienced), spoke in a coherent and goal-directed way, and 
did not appear to be significantly depressed, it became 
apparent the more he talked that the veteran was unable to 
focus his concentration or maintain his level of anxiety in a 
normal range for an extended period, particularly when he was 
exposed to the expectations and requests of the world at 
large.  Memory and intellect seemed of above average 
capacity, yet the veteran was somewhat scattered and was at 
times inefficient as a result of mild confusion and apparent 
hypomanic agitation.  Insight and judgment were 
correspondingly impaired at times, although he appeared to be 
in touch with what was going on around him.  The examiner, 
who also examined the veteran in July 2004, opined that the 
veteran's was significantly more disabled than he was at the 
time of the last VA examination.  The examiner found that the 
veteran was not employable to an appreciable degree beyond a 
limited, part-time, and menial involvement, and that the 
veteran's prognosis was minimal to no improvement in his 
condition.  The examiner concluded that the veteran was 
showing extremely severe impairments in social, occupational, 
and emotional/psychological adaptability and functioning at 
that time.  

An August 2007 statement by a VA psychiatrist echoes the 
findings of the VA examiner, indicating that the veteran's 
bipolar symptoms have not adequately responded to 
psychotropic therapy, and that they would be exacerbated if 
the veteran was subjected to personal and/or situational 
stressors.  For that reason, the veteran was advised to avoid 
excess demands in his life and employment (beyond part-time 
work) would be counter-therapeutic.  These clinical findings 
are consistent with the statements and testimony of the 
veteran and his mother.  

In sum, the bipolar disorder symptoms, as objectively shown 
beginning February 2, 2006, are more characteristic of a 
disability picture that is contemplated by a 70 percent 
rating under Diagnostic Code 9432.  

The objective evidence, however, does not show that the 
veteran's bipolar disorder meets the criteria for a 100 
percent rating under Diagnostic Code 9432, beginning February 
24, 2006.  The record overall does not reflect those symptoms 
of bipolar disorder that typify a 100 percent disability.  
For example, there is little or no objective evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  The medical record does not show that any of the 
foregoing symptoms, or any other symptoms of the same type 
and degree, is clinically present.  

The VA examiner, a clinical and forensic psychologist, found 
the veteran in February 2006 to be severely impaired on a 
social and occupational basis, and believed he was not 
employable beyond a part-time basis, as did the Board-
certified VA psychiatrist in August 2007.  However, the VA 
examiner also gave the veteran a GAF score of approximately 
50, denoting serious symptoms or serious impairment, which 
appears inconsistent with the clinical findings.  Yet, as 
noted previously, a 100 percent schedular evaluation requires 
that the mental disorder result in total occupational and 
social impairment from such symptoms that are essentially 
characterized by generally being out of touch with reality 
(persistent delusions or hallucinations, disorientation to 
time or place, persistent danger of hurting himself or 
others, grossly inappropriate behavior, memory loss for names 
of close relatives, own occupation, or own name).  The 
February 2006 VA examination findings do not depict the 
veteran as one being out of touch with reality.  Rather, the 
veteran is shown over time only to be unable to focus his 
concentration or maintain his level of anxiety in a normal 
range.  His bipolar disorder was in partial remission, albeit 
through the use of multiple medications and his own actions 
to shelter himself from the world in a protected and low 
stress environment.  Moreover, the VA examiner noted the 
veteran's interest in having a part-time, low stress job that 
would allow him to leave the house at times.  At the August 
2007 hearing, the veteran described his part-time position at 
the Salvation Army.  In the Board's view, the veteran's 
disability picture does not approximate that for a 100 
percent rating.  
 
Although the evidence clearly demonstrates that since 
February 24, 2006 the veteran has severe social and 
occupational impairment attributable to bipolar disorder, his 
overall symptomatology is not consistent with the schedular 
criteria for a 100 percent disability rating under Diagnostic 
Code 9432.  



As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
from the effective date of the award of service connection 
until February 24, 2006, the preponderance of the evidence is 
against a rating higher than 50 percent, and that for the 
period beginning February 24, 2006, clinical findings 
demonstrate that the veteran meets the criteria for a 70 
percent rating and no higher rating.  


ORDER

An initial rating higher than 50 percent for bipolar disorder 
from the effective date of the award of service connection 
until February 24, 2006, is denied.  

An initial rating of 70 percent for bipolar disorder, 
beginning February 24, 2006, is granted, subject to the law 
and regulations governing the award of monetary benefits. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


